DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claims 1-17 is the inclusion of a gradient coil unit having a primary coil; a secondary coil; and a carrier configured to stabilize the primary coil and the secondary coil and being formed from an encapsulating material.  The carrier includes at least one encapsulating pocket including: a delimiting structure including a first material, and a filling including a second material.  This in combination with the rest of the limitations of the claims is found in all of claims 1-17, but not disclosed nor suggested by the prior art of record.
The primary reason for allowance of claim 18 and 19 is the inclusion of a method of manufacturing a gradient coil unit, comprising: encapsulating an electronic component and a delimiting structure of at least one encapsulating pocket with an encapsulating material, the delimiting structure including a first material; curing the encapsulating material; introducing a second material into a region enclosed by the delimiting structure, after the curing of the encapsulating material, to fill the delimiting structure; and curing the second material in the region enclosed by the delimiting structure.  This in combination with the rest of the limitations of the claims is found in all of claims 18 and 19, but not disclosed nor suggested by the prior art of record.  



The primary reason for allowance of claim 20 is the inclusion of a thermoset component unit comprising: an electronic component; and a carrier surrounding the electronic component, the carrier being formed from an encapsulating material, wherein the carrier includes at least one encapsulating pocket including: a delimiting structure including a first material, and a filling including a second material.  This in combination with the rest of the limitations of the claim is found in all of claim 20, but not disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lopez disclose gradient magnetic field coil.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/Primary Examiner, Art Unit 2852